Case 0:18-cv-61582-MGC Document 24 Entered on FLSD Docket 12/10/2018 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                         CASE NO.: 18-61582-CIV-COOKE/HUNT

  KAYLA FOX, on her own behalf
  and others similarly situated,

                             Plaintiff,

  vs.

  YUZU KAITEN SUSHI LLC,
  a Florida Limited Liability Company, and
  XUEMIN LI, an individual,

                        Defendants.
  _________________________________/

                           REPORT AND RECOMMENDATION

        This Matter comes before this Court on Plaintiff’s Motion for Conditional

  Certification of an FLSA Collective Action, for Court-Authorized Notice, and For

  Disclosure of the Names and Addresses of Potential Opt-In Plaintiffs. ECF No. 20. The

  Honorable Marcia G. Cooke referred this Motion to the undersigned for a Report and

  Recommendation. ECF No. 23; see also 28 U.S.C. § 636(b); S.D. Fla. Mag. R. 1.

  Plaintiff is a former tipped server for Defendants’ restaurant, and has brought suit under

  the Fair Labor Standards Act, 29 U.S.C. § 206(a) (“FLSA”) asserting claims for unpaid

  minimum wages. Defendants did not file a response to the present Motion. Having

  carefully reviewed the Motion, the entire case file, and applicable law, and being

  otherwise fully advised in the premises, the undersigned recommends the motion be

  GRANTED IN PART AND DENIED IN PART.
Case 0:18-cv-61582-MGC Document 24 Entered on FLSD Docket 12/10/2018 Page 2 of 5



                                       Legal Standard

         Section 216(b) of the FLSA provides, in pertinent part:

                Any employer who violates [the minimum wage or maximum hours
                provisions of this title] shall be liable to the employee or employees
                affected in the amount of their unpaid minimum wages, or their
                unpaid overtime compensation, as the case may be, and in an
                additional equal amount as liquidated damages. Action to recover
                such liability may be maintained in any court of competent
                jurisdiction by any one or more employees for and in behalf of
                himself or themselves and other employees similarly situated. No
                employee shall be a party plaintiff to any such action unless he
                gives his consent in writing to become such a party and such
                consent is filed in the court in which such action is brought.

         29 U.S.C. § 216(b). District courts have discretionary power to authorize
         the sending of notice to potential class members in a collective action
         brought pursuant to § 216(b). See Hoffmann–La Roche, Inc. v. Sperling,
         493 U.S. 165, 110 S.Ct. 482, 107 L.Ed.2d 480 (1989); Hipp v. National
         Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir.2001) (“The decision to create
         an opt-in class under § 216(b), like the decision to certify a class under
         Rule 23, remains soundly within the discretion of the district court”). The
         power to authorize notice must, however, be exercised with discretion and
         only in appropriate cases. See Haynes v. Singer Co., 696 F.2d 884, 886
         (11th Cir.1983).

  Horne v. United Servs. Auto. Ass'n, 279 F. Supp. 2d 1231, 1233 (M.D. Ala. 2003)

  (footnote omitted).

                                          Analysis

         “Courts utilize a two-tiered approach in making collective action certification

  determinations under the FLSA.” Vondriska v. Premier Mortg. Funding, Inc., 564 F.

  Supp. 2d 1330, 1333–34 (M.D. Fla. 2007). The first tier, the so-called “notice stage,” is

  before this Court today.

         At the notice stage, the district court makes a decision-usually based only on the
         pleadings and any affidavits which have been submitted-whether notice of the
         action should be given to potential class members. Because the court has
         minimal evidence, this determination is made using a fairly lenient standard, and
         typically results in “conditional certification” of a representative class. If the

                                              2
Case 0:18-cv-61582-MGC Document 24 Entered on FLSD Docket 12/10/2018 Page 3 of 5



         district court “conditionally certifies” the class, putative class members are given
         notice and the opportunity to “opt-in.” The action proceeds as a representative
         action throughout discovery.

  Id. (quoting Hipp, 252 F.3d at 1218).

         A Court at this stage in the litigation must determine, “1) whether there are other

  employees who desire to opt in to the action; and 2) whether the employees who desire

  to opt in are ‘similarly situated.’” Id. (citing Dybach v. State of Fla. Dep't of Corrs., 942

  F.2d 1562, 1567-68 (11th Cir.1991)). “This determination is made using a fairly lenient

  standard.” Id. (citing Cameron-Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240,

  1243 n. 2 (11th Cir. 2003)).

         Plaintiff has submitted four declarations in support of the Motion. At least one

  other Court has found such evidence to be sufficient, if meager, under the lenient

  standard afforded conditional certification. Whineglass v. Smith, No. 8:11-CV-2784-T-

  23TGW, 2012 WL 6163067, at *5 (M.D. Fla. Nov. 14, 2012), report and

  recommendation adopted, No. 8:11-CV-2784-T-23TGW, 2012 WL 6139006 (M.D. Fla.

  Dec. 11, 2012).

         Plaintiff here alleges that the employees are similarly situated in that they “(1)

  were paid the tip credit by the hour; (2) were required to pay a percentage of their tips to

  the restaurant that were used to compensate non-tip credit waged employees and

  management in violation of 29 C.F.R. §§531.34 and 531.51; and were required to

  perform unrelated job duties that do not generate tips in violation of 29 C.F.R. §531.59.”

  ECF No. 20 at 6 n. 4.

         The Declarations, from Plaintiff and three other “opt-ins,” that accompany the

  Motion, ECF Nos. 20-2, 20-3, 20-4, and 20-5, support those allegations.             All four



                                               3
Case 0:18-cv-61582-MGC Document 24 Entered on FLSD Docket 12/10/2018 Page 4 of 5



  Declarations are from former servers who were paid hourly wages plus tips, and claim

  that the servers’ tips were reduced to compensate non-tipped employees and to pay for

  credit card fees. The Declarations also allege the former employees had to take on

  significant non-tip generating cleaning and food prep duties. The Declarations further

  claim several co-workers faced the same situation.

         “A pattern or standard practice of denying due compensation may satisfy the

  ‘similarly situated’ requirement for conditional certification of a collective action.” Id.

  (citations omitted).   Given that four servers have already “opted in,” and that the

  allegations of those servers are practically identical, the undersigned finds there are

  likely others similarly situated such that conditional certification for the purposes of

  notice is justified. Likewise, this Court agrees that such notice should be mailed to

  those similarly situated individuals employed within the three-year statute of limitations

  applicable to this lawsuit, and that the notice proposed, ECF No. 20-1, is “timely,

  accurate, and informative.” Hoffmann-La Roche Inc., 493 U.S. at 172.

         As to finding those similarly-situated employees, Plaintiff asks this Court to allow

  early discovery of “a computer-readable data file containing the names, addresses,

  Social Security and telephone numbers of all such Affected Employees so that notice

  may be implemented.” ECF No. 20 at 9. However, the two cases Plaintiff cites for the

  proposition that such discovery is allowable, Grayson v. K Mart Corp., 79 F.3d 1086,

  1111 (11th Cir. 1996) and Belcher v. Shoney's, Inc., 927 F. Supp. 249, 252 (M.D. Tenn.

  1996), required only the names and last known mailing addresses of said employees to

  be turned over. The undersigned agrees that limiting discovery to just the names and

  addresses of possibly affected employees would adequately accomplish Plaintiff’s goals



                                              4
Case 0:18-cv-61582-MGC Document 24 Entered on FLSD Docket 12/10/2018 Page 5 of 5



  without exposing more information than necessary, and therefore recommends granting

  Plaintiff’s request only to that extent.

                                        Recommendation

          Plaintiff’s Motion for Conditional Certification of an FLSA Collective Action, ECF

  No. 20, should be GRANTED IN PART AND DENIED IN PART. Count I of Plaintiff’s

  action should be conditionally certified.       Plaintiff’s proposed notice, ECF No. 20-1,

  should be approved for distribution to potential class members. Defendants should

  produce to Plaintiff the names and addresses of all potential class members within

  fourteen (14) days of the Order on this Report and Recommendation. After Defendants

  have produced the names and addresses of potential class members to Plaintiff,

  Plaintiff shall have thirty (30) days to distribute notice.

          Within fourteen days after being served with a copy of this Report and

  Recommendation, any Party may serve and file written objections to any of the above

  findings and recommendations as provided by the Local Rules for this district.         28

  U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The Parties are hereby notified that a failure

  to timely object waives the right to challenge on appeal the district court’s order based

  on unobjected-to factual and legal conclusions contained in this Report and

  Recommendation. 11th Cir. R. 3–1 (2016); see Thomas v. Arn, 474 U.S. 140 (1985).

          DONE AND SUBMITTED at Fort Lauderdale, Florida this 10th day of December

  2018.

                                              ___________________________________
                                              PATRICK M. HUNT
                                              UNITED STATES MAGISTRATE JUDGE
   Copies furnished to:
    The Honorable Marcia G. Cooke
    All Counsel of Record

                                                 5
